DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/2/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
The rejections of claims 1-7, 9, and 11-13 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said adjustable pulse-feed pump".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 states that the adjustment element is either a piloted valve or an adjustable pulse-feed pump.  However, claim 1 states that the adjustment element is a pulse-feed element that comprises a piloted valve.  It is unclear if the adjustment element is limited to a piloted valve, as recited in claim 1, or may also be an adjustable pulse-feed pump.
Claim 4 recites the limitation "said adjustable pulse-feed pump".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 states that the adjustment element is either a piloted valve or an adjustable pulse-feed pump.  However, claim 1 states that the adjustment element is a pulse-feed element that comprises a piloted valve.  It is unclear if the adjustment element is limited to a piloted valve, as recited in claim 1, or may also be an adjustable pulse-feed pump.
Claim 5 recites the limitation "said adjustable pulse-feed pump".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 states that the adjustment element is either a piloted valve or an adjustable pulse-feed pump.  However, claim 1 states that the adjustment element is a pulse-feed element that comprises a piloted valve.  It is unclear if the adjustment element is limited to a piloted valve, as recited in claim 1, or may also be an adjustable pulse-feed pump.
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20040221415 by Tondra et al. in view of U.S. Patent 6105192 granted to Deiterman et al. and U.S. Patent 4363337 granted to Pease.
As to claim 1, Tondra teaches a surface treatment machine (60; fig. 1,2), comprising: a frame 82 configured to translate with respect to a surface 74 (fig. 1); a surface treatment element in the form of a brush 70,72 connected to said frame 82 and configured to treat with liquid a surface 74 with respect to which said frame 82 advances; a reservoir 622 (fig. 1) connected to said frame 82 and arranged to provide liquid to said surface treatment element 70,72 through a delivery mouth 792 (fig. 2); an adjustment element (pump 808 and the associated control unit) arranged to adjustably feed the liquid provided from said reservoir 622 to said delivery mouth 792 (paras. 31-34); a sensor 204 configured to measure an operating parameter P of said machine, in particular the speed (P3) of said machine relative to said surface 74 (paras. 31-32, fig.2); a control unit 202 (fig. 2) arranged to receive from said sensor 204 a signal proportional to said operating parameter P and configured to control the flow rate of liquid responsive to the parameter according to a predetermined function f(P) that is a proportion of the speed sensed by speed sensor 204 (paras. 31-35), wherein the control unit is configured to adjust the adjustment element responsive to the function to feed the liquid (paras. 31-35).
One of ordinary skill in the art would have used routine engineering and experimentation to determine the appropriate function with associated constants, the use of a proportional constant being necessary to form a duty cycle function.
Tondra does not teach that its adjustment element is a pulse-feed element that is a piloted valve that feeds fluid according to a duty cycle of a succession of measurable flow rate instants and zero flow rate instants (i.e. on-off cycles).  However, one of ordinary skill in the art would have recognized as obvious to modify the adjustment element of Tondra to be a piloted valve with an adjustable on-off duty cycle.  Deiterman teaches a surface treatment machine with a solenoid valve operable at on-off duty cycles to adjust the flow of cleaning fluid according to a desired duty cycle (col. 1, ll. 53-58) and that the solenoid valve may be used with a pump for fluid delivery (col. 3, ll. 48-53).  Deiterman further teaches that an advantage of using solenoid valves is that they are completely open when actuated, which allows foreign particles to pass through the valve without affecting the flow of liquid (col. 1, ln. 66 – col. 2, ln. 3).  Pease teaches that it is conventional to use a solenoid-controlled piloted valve for water control in the appliance industry (col. 1, ll. 13-17), which one of ordinary skill in the art would have readily recognized as a common structure of solenoid valves for fluid flow.
One of ordinary skill in the art would have been motivated to modify the machine taught by Tondra to use a piloted solenoid valve in conjunction with its pump in order to control fluid delivery to allow a completely opened state while actuated to allow foreign particles to pass, as taught by Deiterman.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, Tondra teaches that the operating parameter is a measurement of the speed (P3) of said machine relative to said surface 74 (paras. 31-32, fig.2), wherein the sensor is a speed sensor 204 that provides a value P3 of the frame with respect to the surface (para. 27) proportional to the speed and the function is calculated based on the speed value (para. 31), wherein the control unit adjusts the feed rate in an increasing way responsive to an increase in speed (para. 31).  Upon the obvious modification discussed above the adjustment element may be a piloted valve.  One of ordinary skill in the art would have used routine engineering and experimentation to determine the appropriate function with associated constants, the use of a proportional constant being necessary to form a duty cycle function.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 6, Tondra teaches that the frame translates by means of wheels and that the sensor provides a speed proportional to a speed by using an encoder (paras. 27-29, the controller functions as an encoder to interpret the pulsed signals).
As to claim 9, Tondra teaches a display unit that can display operating parameters and is further capable of displaying a calculated range (para. 26).

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20040221415 by Tondra et al. in view of U.S. Patent 6105192 granted to Deiterman et al. and U.S. Patent 4363337 granted to Pease as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20070192973 by Eklund et al.
As to claim 2, Tondra does not teach that P is a measurement of a reservoir liquid level and that the function is a function of the liquid level.  However, one of ordinary skill in the art would have recognized as obvious to modify the surface treatment machine of Tondra to measure liquid level in its reservoir and determine a flow rate based on the liquid level.  Eklund teaches a surface treatment machine and teaches that the flow rate of liquid is optimized based on the level of liquid in the reservoir (para. 5); Eklund further teaches a reservoir level sensor 14 that is a pressure sensor (para. 11).  Eklund teaches that optimizing the liquid flow based on the liquid level is beneficial in order to provide uniform flow at all head pressures (para. 5).  One of ordinary skill in the art would have been motivated to modify the machine of Tondra to have these features of Eklund in order to realize the benefits of providing uniform flow, as taught by Eklund.  One of ordinary skill in the art would have used routine engineering and experimentation to determine the appropriate function with associated constants, the use of a proportional constant being necessary to form a duty cycle function.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, upon the obvious modification discussed above, the adjustment element may be a piloted valve.  One of ordinary skill in the art would have recognized as obvious to pulse feed the liquid in an increasing way responsive to the liquid level based on the teachings of Eklund regarding the desire to maintain a flow rate in response to changing head pressures.
As to claim 11, a force sensor is not a required element and therefore the combined apparatus satisfies the claim limitations.
As to claim 12, a level sensor is not a required element and therefore the combined apparatus satisfies the claim limitations.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20040221415 by Tondra et al. in view of U.S. Patent 6105192 granted to Deiterman et al. and U.S. Patent 4363337 granted to Pease as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20150238060 by Balas et al.
As to claim 4, upon the obvious modification discussed above, the adjustment element may be a piloted valve.  Tondra does not teach a flow rate sensor and that P is a measurement of a flow rate and that the function is a function of the flow rate.  However, one of ordinary skill in the art would have recognized as obvious to modify the machine taught by Tondra to optimize its flow rate based on a measured flow rate of the liquid.  Balsas teaches a surface treatment machine with a flow meter 135 and further teaches that the operating flow rate of the liquid delivery is proportional to the measured flow rate from the sensor (para. 24).  Balsas teaches that using a flow meter and having the flow rate controlled based on the measured flow rate to maintain constant flow (para. 24).  One of ordinary skill in the art would have been motivated to modify the machine taught by Tondra to have the flow sensing and control capabilities taught by Balas in order to realize the benefits taught by Balas, namely to result in constant flow of the liquid.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 13, Balas teaches that its flow rate sensor is a flow meter (para. 24).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20040221415 by Tondra et al. in view of U.S. Patent 6105192 granted to Deiterman et al. and U.S. Patent 4363337 granted to Pease as applied to claim 5 above, and further in view of U.S. Patent Application Publication 20160287044 by Tanaka et al.
As to claim 7, Tondra does not teach that its machines translates with respect to the surface by a motor and that the sensor is a speed sensor that measures the PWM of the motor.  However, one of ordinary skill in the art would have recognized as obvious to modify the machine taught by Tondra to have these features.  Tanaka teaches a surface treatment machine with a motor and a speed sensor that measures pulse signals from an encoder to determine speed (para. 147).  Tanaka teaches that such system to measure speed allows for control of the motor and feedback from the motor (para. 147) and the possibility of various control theories (para. 148).  Tanaka also teaches that driving the machine using motors allows for driving of them machine by a control unit; one of ordinary skill in the art would also understand that driving the machine using motors provides the benefit of self-propulsion, which is commonly known in the art.  One of ordinary skill in the art would have been motivated to modify the machine taught by Tondra to have a drive motor and a sensor that measures pulses of the motor in order to realize the benefits and functionality taught by Tanaka.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20040221415 by Tondra et al. in view of U.S. Patent Application Publication 20160122212 by Chrisman, U.S. Patent Application Publication 20130232719 by Luedke et al., and U.S. Patent Application Publication 20120168971 by Hansen et al.
As to claim 14, Tondra teaches a surface treatment machine (60; fig. 1,2), comprising: a frame 82 configured to translate with respect to a surface 74 (fig. 1); a surface treatment element (brush 70,72) connected to said frame 82 and configured to treat with liquid a surface 74 with respect to which said frame 82 advances; a reservoir 622 (fig. 1) connected to said frame 82 and arranged to provide liquid to said surface treatment element 70,72 through a delivery mouth 792 (fig. 2); an adjustment element (pump 808 and the associated control unit) arranged to adjustably feed the liquid provided from said reservoir 622 to said delivery mouth 792 (paras. 31-34); a sensor 204 configured to measure an operating parameter P of said machine, in particular the speed (P3) of said machine relative to said surface 74 (paras. 31-32, fig.2); a control unit 202 (fig. 2) arranged to receive from said sensor 204 a signal proportional to said operating parameter P and configured to control the flow rate of liquid responsive to the parameter according to a predetermined function f(P) that is a proportion of the speed sensed by speed sensor 204 (paras. 31-35), wherein the control unit is configured to adjust the adjustment element responsive to the function to feed the liquid (paras. 31-35).
One of ordinary skill in the art would have used routine engineering and experimentation to determine the appropriate function with associated constants, the use of a proportional constant being necessary to form a duty cycle function.
Tondra does not teach that its adjustment element is a pulse-feed element that is an adjustable pulse-feed pump that feeds fluid according to a duty cycle of a succession of measurable flow rate instants and zero flow rate instants (i.e. on-off cycles).  However, one of ordinary skill in the art would have recognized as obvious to modify the adjustment element of Tondra to be an adjustable pulse-feed pump with an adjustable on-off duty cycle.  Chrisman teaches that a programmable fluid metering device may be a solenoid valve or a pump with a controlled duty cycle to achieve a desired flow rate (para. 44).  Luedke teaches that adjustable pulse-feed pumps with a controlled duty cycle are conventional in the art of surface treatment machines (para. 64).  Hansen teaches that the flow rate from a pump may be adjusted by varying the frequency or duty cycle of the pump (para. 37).  One of ordinary skill in the art would have recognized as obvious to use an adjustable pulse-feed pump with a controlled on-off duty cycle with the machine taught by Tondra since said pumps were known to be conventional in the art and would have achieved predictable, expected results in accordance with their known and intended function of controlling fluid delivery.
Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711